Citation Nr: 0308715	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability identified on appeal as status post L5-S1 
microdiscectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to November 
1983 and from November 1983 to December 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening of the 
appellant's claimed of entitlement to service connection for 
a back disability.

The appellant appeared at a hearing held at the RO on 
February 7, 2001.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

In an October 28, 2002 response to a Supplemental Statement 
of the Case (SSOC), the appellant wrote, "I would like to 
waive the 60-day waiting period so that this case can go 
ahead to the[Board], a hearing can be scheduled as soon as 
possible."  The appellant had not previously requested a 
hearing before the Board.

The Board sent a letter to the appellant in April 2003 to 
clarify his request for a hearing.  The appellant responded 
that he wanted a hearing before a Veterans Law Judge at the 
RO.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge from the Board at the RO, in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




